 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                                      DISTRICT OF NEVADA

 6

 7 Ayodele Akinola,                                        Case No. 3:14-cv-00222-HDM-WGC

 8            Plaintiff
                                                                            Order
 9 v.

10 David Severns, an individual, Mike Premo, an
   individual,
11
          Defendants
12

13

14       Pursuant to the stipulation to dismiss filed and signed by the parties, all remaining claims in

15   this action are dismissed with prejudice, with each party to bear their own attorney’s fees and

16   costs.

17       IT IS SO ORDERED.

18       Dated: July 18, 2019

19                                                        _________________________________
                                                          Howard D. McKibben
20                                                        Senior U.S. District Judge

21

22

23
